DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 11/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 11/06/2018 are accepted by the Examiner.

Status of Claims
6.         Claims 1-19 are pending in this application.  

Claim Objections
7.	Claim 1 is objected to because of the following informalities:    
Claim 1, line 7, please change *** infromation*** to ***information***
collected***
Claim 1, line 11, please change ***classiried*** to ***classified***
Claim 18, line 12, please change ***classiried*** to ***classified***
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a collection unit” in claims 1, 9 and 18;
“a classification unit” in claims 1, 5, 8 and 18;  
“an aggregation unit” in claims 1, 5-7 and 18;
“an acquisition unit” in claims 2 and 3;
“an acquisition unit” in claims 10 and 19;
“a distribution unit” in claims 10, 18 and 19; and
“a second distribution unit” in claim 16;
 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.       Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.       Claim 8 recites the limitation "the image classification unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
s 1-7 and 10-19 are allowed.
14.       Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
15.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art cited disclose or suggest an information processing apparatus comprising: 
a collection unit that collects at least any two selected from a job log, an image log of a document, and information to be monitored through communication with a terminal present around the information processing apparatus; a classification unit that classifies at least two of the job log, the image log, and the infromation to be monitored collected by the collection unit by type; and an aggregation unit that aggregates results of use for combinations in which at least two types of the job log, the image log, and the information to be monitored classiried by the classification unit are combined.  

Regarding Claim 2:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, further comprising: an acquisition unit that acquires a first plug-in prepared according to the result of use from the server apparatus side, the first plug-in providing a function of supporting a business activity.  

Regarding Claim 3:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 2, wherein the first plug-in acquired by the acquisition unit is specified through a selection operation by a user of the information processing apparatus.  

Regarding Claim 4:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 2, wherein it is possible to use a specific service that supports business activities by executing the first plug-in.  

Regarding Claim 5:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the classification unit and the aggregation unit are realized by execution of a second plug-in which is selectively added according to the type and scale of a user's business.  

Regarding Claim 6:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the aggregation unit is not executed, in a case where an operation by a user is detected, a job is executed, or a job is present.  


None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the aggregation unit is executed only within a preset period or in a period during which the job is not executed.  

Regarding Claim 8:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the image classification unit classifies the type of each document based on a text extracted from the image log.  

Regarding Claim 9:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 8, wherein the collection unit collects both or one of information on indoor environment and information on a person's behavior in a room as the information to be monitored.  

Regarding Claim 10:
None of the prior art cited disclose or suggest a server apparatus comprising:  
an acquisition unit that acquires results of use for each combination of at least two types selected from a type of a job log, a type of an image log, and a type of information to be monitored in an information processing apparatus to be managed; and a distribution unit that distributes a first plug-in that provides a function to support 

Regarding Claim 11:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, wherein a first plug-in candidate is presented before distributing the first plug-in to the corresponding information processing apparatus.  

Regarding Claim 12:
None of the prior art cited disclose or suggest the server apparatus according to claim 11, wherein the first plug-in candidate is presented to a worker on the server apparatus side.  

Regarding Claim 13:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, wherein the first plug-in corresponds to the combination in which the result of use of the first plug-in exceeds a predetermined threshold value.  

Regarding Claim 14:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, wherein the first plug-in corresponds to information that exceeds a predetermined threshold value, among values aggregated for both or one of information 

Regarding Claim 15:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, wherein it is possible to use a specific service that supports business activities by executing the first plug-in.  

Regarding Claim 16:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, further comprising: a second distribution unit that distributes a second plug-in to the corresponding information processing apparatus, the second plug-in being prepared in advance according to a combination of the type and the scale of business of a user registered for the information processing apparatus, and providing a function of aggregating the results of use.  

Regarding Claim 17:
None of the prior art cited disclose or suggest the server apparatus according to claim 10, wherein the results of use are aggregated in the server apparatus, according to a combination of the type and the scale of business of a user registered for the information processing apparatus.  

Regarding Claim 18:


Regarding Claim 19:
None of the prior art cited disclose or suggest the business system according to claim 18, wherein in a case where a combination in which the result of use exceeds a predetermined threshold value, the server apparatus provides the distribution unit with the first plug-in prepared in advance for the combination.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  
Yamaguchi et al. (US 2015/0051930) discloses an application development sales support system for a mechanism in which IT vendors and other entities provide system development environments as services by means of cloud computing environments for providing support in providing suitable business materials at suitable timings in accordance with development statuses of clients utilizing the development environments as sales activities. The application development sales support system includes: a development status extracting unit for acquiring information of development statuses related to developments of application programs by the clients using the development environment from the development environment and recording them on a development status recording device; and an evaluation/analysis unit for outputting information related to corresponding specific sales instructions based on information of 

Zeng et al. (US 2014/0350990) discloses a simulation engine to receive project data characterizing a project of a print buyer. The project can comprise a production of printed material. The simulation engine can also generate a simulated print demand that characterizes a print demand for the printed material for the project. The simulation engine can generate print service provider (PSP) simulation results based on print demand data that includes an actual print demand provided from a plurality of print buyers or the simulated print demand generated for the project. The machine readable instructions can also comprise an analyzer to identify a PSP of a plurality of PSPs based on a simulated fulfillment of the print demand at each of the plurality of PSPs.

Mahaffey et al. (US 2015/0163121) discloses wherein data is collected from a set of devices. The data is associated with the devices, mobile application programs (apps), web applications, users, or combinations of these. A norm is established using the collected data. The norm is compared with data collected from a particular device. If there is a deviation outside of a threshold deviation between the norm and the data collected from the particular device, a response is initiated. 


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677